UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33676 ENCORE ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 20-8456807 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5847 San Felipe, Suite 3000, Houston, Texas (Address of principal executive offices) (Zip Code) (832) 327-2255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Number of common units outstanding as of August 4, 201145,489,584 ENCORE ENERGY PARTNERS LP INDEX Page PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Partners’ Equity and Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 ENCORE ENERGY PARTNERS LP CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements and information in this Quarterly Report on Form 10-Q may constitute “forward-looking statements.” The words “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature.These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us.While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate.All comments concerning our expectations for future revenues and operating results are based on our forecasts for our existing operations and do not include the potential impact of any future acquisitions.Our forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from our historical experience and our present expectations or projections.Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, those summarized below: · our ability to pay distributions at the then-current distribution rate; · our operating results; · volatility in oil and natural gas prices; · our ability to protect ourselves from changes in commodity prices using commodity derivative contract positions; · performance of counterparties to our derivative contracts; · our estimates of proved reserves; · our ability to effectively develop our oil and natural gas reserves; · availability of rigs, equipment and crews to support our operations; · competitive conditions; · our ability to acquire assets on acceptable terms; and · legislative or regulatory changes, including changes in environmental regulation, environmental risks and liability under federal and state environmental laws and regulations. Other factors that could cause our actual results to differ from our projected results are described in (1)PartII, “Item1A. Risk Factors” and elsewhere in this report, (2)our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, (3) our Quarterly Report on Form 10-Q for the three months ended March 31, 2011, (4)our reports and registration statements filed from time to time with the Securities and Exchange Commission (the “SEC”) and (5)other announcements we make from time to time. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. ENCORE ENERGY PARTNERS LP GLOSSARY The following are abbreviations and definitions of certain terms used in this Report. · Bbl.One stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. · Bbl/D.One Bbl per day. · BOE.One barrel of oil equivalent, calculated by converting gas to oil equivalent barrels at a ratio of six Mcf of gas to one Bbl of oil. · BOE/D.One BOE per day. · Completion.The installation of permanent equipment for production of oil or gas, or, in the case of a dry well, to reporting to the appropriate authority that the well has been abandoned. · Council of Petroleum Accountants Societies (“COPAS”).A professional organization of petroleum accountants that maintains consistency in accounting procedures and interpretations, including the procedures that are part of most joint operating agreements.These procedures establish a drilling rate and an overhead rate to reimburse the operator of a well for overhead costs, such as accounting and engineering. · DD&A.Depletion, depreciation and amortization. · Developed Oil and Gas Reserves.Reserves of any category that can be expected to be recovered: (i) through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. · Development Well.A well drilled within the proved area of an oil or gas reservoir to the depth of a stratigraphic horizon known to be productive. · Dry Well. An exploratory, development, or extension well that proves to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. · Denbury.Denbury Resources Inc., a publicly traded Delaware corporation, together with its subsidiaries. · EAC.Encore Acquisition Company, together with its subsidiaries.EAC merged with and into Denbury on March 9, 2010. · ENP.Encore Energy Partners LP, a publicly traded Delaware limited partnership, together with its subsidiaries. · Exploratory Well.A well drilled to find a new field or to find a new reservoir in a field previously found to be productive of oil or gas in another reservoir. For a complete definition of exploratory well, refer to Regulation S-X, Rule 4-10(a)(13). · Extension Well.A well drilled to extend the limits of a known reservoir. · FASB.Financial Accounting Standards Board. · FASC.FASB Accounting Standards Codification. · Field.An area consisting of a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. For a complete definition of field, refer to Regulation S-X, Rule 4-10(a)(15). · GAAP.Accounting principles generally accepted in the United States. · Gross Acres or Gross Wells. The total acres or wells, as the case may be, in which an entity owns a working interest. · Lease Operating Expense (“LOE”).All direct and allocated indirect costs of producing hydrocarbons after the completion of drilling.Such costs include ad valorem taxes, labor, superintendence, supplies, repairs, maintenance, and direct overhead charges. · LIBOR.London Interbank Offered Rate. · MBbl.One thousand Bbls. · MBOE.One thousand BOE. · Mcf.One thousand cubic feet, used in reference to gas. · Mcf/D.One Mcf per day. · MMBOE.One million BOE. · MMcf.One million cubic feet, used in reference to gas. · Natural Gas Liquids (“NGLs”).The combination of ethane, propane, butane, and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. · Net Acres or Net Wells. Gross acres or wells, as the case may be, multiplied by the working interest percentage owned by an entity. · NYMEX. New York Mercantile Exchange. · Oil.Crude oil and condensate. · Operator.The entity responsible for the exploration, development, and production of a well or lease. · Production Costs.Costs incurred to operate and maintain wells and related equipment and facilities. For a complete definition of production costs, refer to Regulation S-X, Rule 4-10(a)(20). · Production Margin.Wellhead revenues less production costs. · Productive Well.An exploratory, development, or extension well that is not a dry well. · Proved Oil and Gas Reserves.Those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time.For a complete definition of proved oil and gas reserves, refer to Regulation S-X, Rule 4-10(a)(22). · Recompletion.The completion for production from an existing wellbore in another formation from that in which the well has been previously completed. · Reliable Technology. A grouping of one or more technologies (including computational methods) that have been field tested and has been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. · Reserves.Reserves are estimated remaining quantities of oil and gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations.In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. · Reservoir.A porous and permeable underground formation containing a natural accumulation of producible oil and/or gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. · Undeveloped Oil and Gas Reserves.Reserves of any category that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.For a complete definition of undeveloped oil and gas reserves, refer to Regulation S-X, Rule 4-10(a)(31). · Vanguard.Vanguard Natural Resources, LLC, a publicly traded Delaware limited liability company, together with its subsidiaries. · VNG.Vanguard Natural Gas, LLC, a wholly-owned subsidiary of Vanguard. · Working Interest.An interest in an oil or gas lease that gives the owner the right to drill for and produce hydrocarbons on the leased acreage and requires the owner to pay a share of the production and development costs. · Workover.Operations on a producing well to restore or increase production. PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements ENCORE ENERGY PARTNERS LP CONSOLIDATED BALANCE SHEETS (in thousands, except unit amounts) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - trade Derivatives Other Total current assets Properties and equipment, at cost - successful efforts method: Proved properties, including wells and related equipment Unproved properties 5 17 Accumulated depletion, depreciation, and amortization ) ) Other property and equipment Accumulated depreciation ) ) Goodwill Other intangibles, net Derivatives - Other Total assets $ $ LIABILITIES AND PARTNERS' EQUITY Current liabilities: Accounts payable: Trade $ $ Affiliate 98 Accrued liabilities: Lease operating Development capital Interest Production taxes Derivatives Oil and natural gas revenues payable Credit agreement - Other Total current liabilities Derivatives Future abandonment cost, net of current portion Deferred taxes 23 11 Credit agreement - Other - Total liabilities Commitments and contingencies (see Note 11) Partners' equity: Limited partners - public, 24,565,529 and 24,417,542 common units issued and outstanding, respectively Limited partners - affiliates, 20,924,055 common units issued and outstanding ) General partner - 504,851 general partner units issued and outstanding ) ) Accumulated other comprehensive loss ) ) Total partners' equity Total liabilities and partners' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit amounts) (unaudited) Three months ended Six months ended June 30, June 30, Revenues: Oil $ Natural gas Natural gas liquids Marketing 34 77 81 Commodity derivative fair value gain (loss) - realized ) ) Commodity derivative fair value gain (loss) - unrealized ) Total revenues Expenses: Production: Lease operating Production taxes Depletion, depreciation, amortization and accretion Exploration - 55 - 76 General and administrative Total expenses Operating income Other income (expenses): Interest ) Interest rate derivative fair value loss - realized ) Interest rate derivative fair value gain (loss) - unrealized ) ) Other 8 13 9 38 Total other expenses ) Income before income taxes Income tax provision ) Net income $ Net income allocation (see Note 8): Limited partners' interest in net income $ General partner's interest in net income $ $ $ 74 $ Net income per common unit: Basic $ Diluted $ Weighted average common units outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENT OF PARTNERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per unit amounts) (unaudited) Other Total Limited Partners General Partner Comprehensive Partners' Units Amount Units Amount Loss Equity Balance at January 1, 2010 $ $ ) $ ) $ Net contributions from owners - (2 ) - - Non-cash equity-based compensation - - 8 - Vesting of phantom units 57 - Other - ) - (3 ) - ) Cash distributions to unitholders ($2.0375 per unit) - ) - ) - ) Components of comprehensive income: Net income attributable to unitholders - - - Change in deferred hedge loss on interest rate swaps, net of tax of $7 - Total comprehensive income Balance at December 31, 2010 ) ) Non-cash equity-based compensation - 5 - Cash distributions to unitholders ($0.50 per unit to unitholders of record February 7, 2011 and $0.49 per unit to unitholders of record May 6, 2011) - ) - ) - ) Components of comprehensive income: Net income attributable to unitholders - - 74 - Settlement of interest rate cash flow hedges in comprehensive loss - Total comprehensive income Balance at June 30, 2011 $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 ENCORE ENERGY PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation, amortization and accretion Deferred taxes 44 2 Non-cash exploration expense - 35 Non-cash equity-based compensation expense Non-cash derivative loss (gain) ) Other Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) 66 Other assets - ) Accounts payable ) Other current liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of other property and equipment ) - Acquisition of oil and natural gas properties - ) Deposits and prepayments of oil and natural gas properties ) - Development of oil and natural gas properties ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from credit agreement Payments of credit agreement ) ) Cash distributions to unitholders ) ) Other - (6 ) Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ENCORE ENERGY PARTNERS LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Description of Business Encore Energy Partners LP (together with its subsidiaries, “ENP”) is engaged in the acquisition, exploitation, and development of oil and natural gas reserves from onshore fields in the United States.Encore Energy Partners GP LLC (the “General Partner” or “ENP GP”), a Delaware limited liability company which is a wholly-owned subsidiary of Vanguard Natural Resources, LLC, (together with its subsidiaries, “Vanguard” or “VNR”), a publicly traded Delaware limited liability company, serves as ENP’s general partner and Encore Energy Partners Operating LLC (“OLLC”), a Delaware limited liability company and wholly owned subsidiary of ENP, owns and operates ENP’s properties.ENP’s properties and oil and natural gas reserves are located in four operating areas: · the Big Horn Basin in Wyoming and Montana; · the Permian Basin in West Texas and New Mexico; · the Williston Basin in North Dakota and Montana; and · the Arkoma Basin in Arkansas and Oklahoma. On December 31, 2010, Denbury Resources Inc. (together with its subsidiaries, “Denbury”), a publicly traded Delaware corporation, sold its ownership interests in ENP and the General Partner to Vanguard Natural Gas, LLC (“VNG”), a wholly-owned subsidiary of Vanguard, for $300.0 million in cash and approximately 3.14 million Vanguard common units (the “Vanguard Acquisition”). Denbury sold the entity which owns 100 percent of the General Partner and approximately 20.9 million ENP common units, or approximately 46.1 percent of ENP’s outstanding common units.On July 11, 2011, Vanguard and ENP announced the execution of a definitive agreement that would result in a merger whereby ENP would become a wholly-owned subsidiary of VNG through a unit for unit exchange.See Note 13.Subsequent Events for further discussion. Note 2.Summary of Significant Accounting Policies (a) Basis of Presentation ENP’s consolidated financial statements include the accounts of its wholly-owned subsidiaries.All material intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unaudited consolidated financial statements include all adjustments necessary to present fairly, in all material respects, ENP’s financial position as of June 30, 2011, results of operations for the three and six months ended June 30, 2011 and 2010, and cash flows for the six months ended June 30, 2011 and 2010.All adjustments are of a normal recurring nature.These interim results are not necessarily indicative of results for an entire year. Certain amounts and disclosures have been condensed or omitted from these consolidated financial statements pursuant to the rules and regulations of the SEC.Therefore, these consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in ENP’s 2010 Annual Report on Form 10-K. (b) New Pronouncements Issued But Not Yet Adopted In May 2011, the FASB issued authoritative guidance to achieve common fair value measurement and disclosure requirements in GAAP and International Financial Reporting Standards (“IFRS”). The guidance changes the wording used to describe the requirements in GAAP for measuring fair value and disclosures about fair value. The guidance includes clarification of the application of existing fair value measurements and disclosure requirements related to a) the application of highest and best use and valuation premise concepts; b) measuring the fair value of an instrument classified in a reporting entity’s stockholders’ equity, and c) disclosure of quantitative information about the unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy.Additionally, the guidance changes particular principles or requirements for measuring fair value and disclosing information about fair value measurements related to a) measuring the fair value of financial instruments that are managed within a portfolio, b) application of premiums and discounts in a fair value measurement, and c) additional requirements to expand the disclosures about fair value measurements.The guidance is effective for each reporting entity for interim and annual periods beginning after December 15, 2011.The adoption of this standard is not expected to have any impact on our results of operations, cash flows or financial position. 5 In June 2011, the FASB issued authoritative guidance intended to improve the comparability, consistency, and transparency of financial reporting.The guidance is also intended to increase the prominence of items reported in other comprehensive income and to facilitate convergence of GAAP and IFRS by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.Under this guidance, entities are given two options for presenting other comprehensive income.The statement of other comprehensive income can be included with the statement of net income, which together will comprise the statement of total comprehensive income. Alternatively, the statement of other comprehensive income can be presented separate from the statement of net income.However, the guidance requires that the statement of other comprehensive income should immediately follow the statement of net income.The guidance also requires entities to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement where the components of net income and the components of other comprehensive income are presented.The guidance is effective for each reporting entity for interim and annual periods beginning after December 15, 2011.As this guidance provides only presentation requirements, the adoption of this standard is not expected to have any impact on our results of operations, cash flows or financial position. (c) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The most significant estimates pertain to proved oil, natural gas and natural gas liquids reserves and related cash flow estimates used in impairment tests of oil and natural gas properties, the fair value of derivative contracts and asset retirement obligations, accrued oil, natural gas and natural gas liquids revenues and expenses, as well as estimates of expenses related to depreciation, depletion, amortization, and accretion. Actual results could differ from those estimates. Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation.These reclassifications did not impact our reported net income or partners’ equity. Note 3.Proved Properties Amounts shown in the accompanying Consolidated Balance Sheets as “Proved properties, including wells and related equipment” consisted of the following as of the dates indicated: June 30, December 31, (in thousands) Proved leasehold costs $ $ Wells and related equipment - completed Wells and related equipment - in process 44 72 Total proved properties $ $ Note 4.Fair Value Measurements The following table sets forth ENP’s book value and estimated fair value of financial instruments as of the dates indicated: 6 June 30, 2011 December 31, 2010 Book Fair Book Fair Value Value Value Value (in thousands) Assets: Cash and cash equivalents $ Accounts receivable - trade Commodity derivative contracts Liabilities: Accounts payable - trade Accounts payable - affiliate 98 98 Credit Agreement Commodity derivative contracts Interest rate swaps The book values of cash and cash equivalents, accounts receivable, and accounts payable approximate fair value due to the short-term nature of these instruments.The book value of ENP’s five year credit agreement (as amended, the “Credit Agreement”) approximates fair value as the interest rate is variable; however, ENP adjusted the estimated fair value for estimated nonperformance risk of approximately $1.5 million at December 31, 2010.The nonperformance risk was determined using industry credit default swaps.No adjustment for nonperformance risk was made at June 30, 2011 as the Credit Agreement matures within one year and any adjustment would be considered insignificant.Commodity derivative contracts and interest rate swaps are marked-to-market each period and are thus stated at fair value in the accompanying Consolidated Balance Sheets. Derivative Policy ENP uses various financial instruments for non-trading purposes to manage and reduce price volatility and other market risks associated with its oil and natural gas production.These arrangements are structured to reduce ENP’s exposure to commodity price decreases, but they can also limit the benefit ENP might otherwise receive from commodity price increases.ENP’s risk management activity is generally accomplished through over-the-counter derivative contracts with large financial institutions, all of which are currently lenders under ENP’s Credit Agreement.ENP also uses derivative instruments in the form of interest rate swaps, which hedge risks related to interest rate fluctuation. ENP applies the provisions of the “Derivatives” topic of the FASC, which requires each derivative instrument to be recorded in the balance sheet at fair value.If a derivative has not been designated as a hedge or does not otherwise qualify for hedge accounting, it must be adjusted to fair value through earnings.However, if a derivative qualifies for hedge accounting, depending on the nature of the hedge, the effective portion of changes in fair value can be recognized in accumulated other comprehensive income or loss within partners’ equity until such time as the hedged item is recognized in earnings.In order to qualify for cash flow hedge accounting, the cash flows from the hedging instrument must be highly effective in offsetting changes in cash flows of the hedged item.In addition, all hedging relationships must be designated, documented, and reassessed periodically. Effective January 1, 2011, ENP elected to de-designate its outstanding interest rate swaps as cash flow hedges and from that date began recognizing changes in the fair market value of its interest rate swaps in the Consolidated Statements of Operations. The net unrealized gain related to the de-designated cash flow hedges is reported in accumulated other comprehensive loss and is being reclassified to earnings in the month in which the transactions settle.Prior to January 1, 2011, ENP elected to designate its outstanding interest rate swaps as cash flow hedges.The effective portion of the mark-to-market gain or loss on these derivative instruments was recorded in “Accumulated other comprehensive loss” on the accompanying Consolidated Balance Sheets and was reclassified into earnings in the same period in which the hedged transaction affected earnings.Any ineffective portion of the mark-to-market gain or loss was recognized in earnings and included in “Interest rate derivative fair value gain (loss) - unrealized” in the accompanying Consolidated Statements of Operations. ENP has elected not to designate its portfolio of commodity derivative contracts as hedges.Therefore, changes in fair value of these derivative instruments are recognized in earnings and included in “Commodity derivative fair value gain (loss) - unrealized” in the accompanying Consolidated Statements of Operations. 7 Commodity Derivative Contracts ENP manages commodity price risk with swap contracts, put contracts, collars, three-way collars, put spreads and swaptions.Swap contracts provide a fixed price for a notional amount of sales volumes.Put contracts provide a fixed floor price on a notional amount of sales volumes while allowing full price participation if the relevant index price closes above the floor price.Collars provide a floor price for a notional amount of sales volumes while allowing some additional price participation if the relevant index price closes above the floor price. Three-way collar contracts combine a long put, a short put and a short call. The use of the long put combined with the short put allows us to sell a call at a higher price thus establishing a higher ceiling and limiting our exposure to future settlement payments while also restricting our downside risk to the difference between the long put and the short put if the price of NYMEX West Texas Intermediate (“WTI”) crude oil drops below the price of the short put. This allows us to settle for WTI market plus the spread between the short put and the long put in a case where the market price has fallen below the short put fixed price. We temporarily enter into put spreads which combine a long put with a short put, with the intention of adding a short call to convert them into three-way collars.Under swaption agreements, we provide options to counterparties to extend swap contracts into subsequent years. In January 2011, we elected to monetize all of our $65 and $70 oil puts for 2011 and 2012 and used the proceeds to raise the floor price to $80 on a smaller volume of oil in 2012 and also slightly raise the swap price for oil in 2011 and 2012. During the second quarter of 2011, we entered into a NYMEX WTI crude oil derivative three-way collar contract, which provides that if the market price falls below the short put fixed price, we will receive the market price plus $20 per barrel. The following tables summarize ENP’s open commodity derivative contracts as of June 30, 2011: July 1, - December 31, 2011 Year Year Year Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — Fixed Price ($/MMBtu) $ $ $ $
